department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division number release date date date contact person identification_number contact number employer_identification_number uil code form required to be filed tax years all years dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final since you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions you should follow the instructions in notice if you agree with our deletions you do not need to take any further action in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements letter cg catalog number if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely holly o paz director exempt_organizations rulings and agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter letter cg catalog number 47632s department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date date legend religious cultural organization b director c d ethnicity e state f date g organization contact person identification_number contact number fax number employer_identification_number vil x dollar amount dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below this letter supersedes our letter dated date and considers your protest letter cg issues e e facts do you qualify for exemption under sec_501 of the code no for the reasons described below if you did qualify for exemption under sec_501 would you meet the requirements under sec_501 of the code no for the reasons described below you are an organization that counsels local homeowners about their options and rights with respect to foreclosure and loan modifications you were incorporated on f as a non-profit corporation under e law your articles of incorporation articles state in article ii that your specific purpose is to enable peoples and communities through education and counseling to achieve and keep their dream of homeownership and to attain and sustain a good quality of life your form_1023 application indicates that you will hold seminars to inform the public about government programs for home mortgage assistance and the risks and benefits of foreclosure the seminars will be publicized by email personal telephone calls and newspaper advertisements attendees will be offered memberships in the organization fordollar_figure foreclosures members will receive counseling and information about loan modifications and the program is administered by b who will be compensated in the future for services provided to you as your only employee b’s duties include counseling homeowners with mortgage problems and assisting them in the loan modification process your submitted mission statement states that your objective is to work with different stakeholders and gatekeepers in the housing crisis for the reinvigoration and revitalization of local communities hard hit with foreclosures by intervening and partnering with banks lenders and servicers to work out loan modifications you plan to provide home preservation clinics in conjunction with local non-profits and lenders as well as holding seminars at a local community facility made available to non-profits at no charge you have not held any seminars clinics or workshops to date because the banks were not available to attend the foreclosure clinic in the past your board members have attended prior to your formation clinics held by c in cooperation with local banks seminars when held will be comprised of a power point presentation by b no materials will be distributed you have submitted copies of the presentation which is composed of slides covering the various aspects of the foreclosure process letter cg catalog number 47630w of your time while the actual modification process constitutes your clients are members of the regional d community and are you also provide foreclosure counseling utilizing materials from g foreclosure counseling is currently your only activity the intake and information session constitute approximately approximately known to you through personal relationships counseling takes place through face-to- face meetings you typically meet with clients only once before recommending a particular approach this meeting usually takes about minutes if the mortgage is incurable you make the client aware of their options such as a short_sale or a deed in lieu of foreclosure if the mortgage is curable you have clients complete an intake form as well as an income and expense worksheet a written budget analysis is provided to all clients finally an authorization form is completed to allow you to contact the client’s lender you charge a fee of x dollars for a successful foreclosure modification the fee is only payable after the mortgage has been successfully modified if a client is unable to pay you do not pursue collection and would refund a fee if requested in the client's interest the fee amount was set because it is the amount that is reimbursable by hud you have serviced approximately clients about modification paid your fee of x dollars you submitted a copy of your fee waiver policy provided to clients the policy states that your fees will be waived if a client is unable to pay the totality of the circumstances will be considered including the following unemployment_compensation household_income and expenses savings assets and medical personal care expenses you plan to apply to hud in the future for certification as an approved housing counseling agency to provide foreclosure counseling services your board members have attended courses provided by g to receive certification in foreclosure prevention and default counseling of those receiving a successful loan law sec_501 of the code provides that corporations may be exempted from tax if they are organized and operated exclusively for charitable or educational_purposes and no part of their net_earnings inures to the benefit of any private_shareholder_or_individual sec_501 of the code provides that organizations which provide credit_counseling_services as a substantial purpose shall not be exempt from taxation under sec_501 unless they are described in sec_501 or sec_501 and they are organized and operated in accordance with the following requirements a the organization-- letter cg catalog number 47630w i provides credit_counseling_services tailored to the specific needs and circumstances of consumers ii makes no loans to debtors other than loans with no fees or interest and does not negotiate the making of loans on behalf of debtors iii provides services for the purpose of improving a consumer's credit record credit history or credit rating only to the extent that such services are incidental to providing credit_counseling_services and iv does not charge any separately_stated fee for services for the purpose of improving any consumer's credit record credit history or credit rating the organization does not refuse to provide credit_counseling_services to a consumer due to the inability of the consumer to pay the ineligibility of the consumer for debt management plan enrollment or the unwillingness of the consumer to enroll in a debt management plan the organization establishes and implements a fee policy which-- i requires that any fees charged to a consumer for services are reasonable ii allows for the waiver of fees if the consumer is unable to pay and iii except to the extent allowed by state law prohibits charging any fee based in whole or in part on a percentage of the consumer's debt the consumer's payments to be made pursuant to a debt management plan or the projected or actual savings to the consumer resulting from enrolling in a debt management plan b c d at all times the organization has a board_of directors or other governing body- i which is controlled by persons who represent the broad interests of the public such as public officials acting in their capacities as such persons having special knowledge or expertise in credit or financial education and community leaders ii not more than percent of the voting power of which is vested in persons who are employed by the organization or who will benefit financially directly or indirectly from the organization's activities other letter cg catalog number 47630w than through the receipt of reasonable directors’ fees or the repayment of consumer debt to creditors other than the credit_counseling_organization or its affiliates and iii not more than percent of the voting power of which is vested in persons who are employed by the organization or who will benefit financially directly or indirectly from the organization's activities other than through the receipt of reasonable directors’ fees f the organization receives no amount for providing referrals to others for debt_management_plan_services and pays no amount to others for obtaining referrals of consumers sec_501 provides that if an organization is described in sec_501 and is providing credit_counseling_services as a substantial purpose it may be exempted from tax only if initial counseling process or while the consumer is receiving services from the organization it does not solicit contributions from consumers during the sec_501 provides that if an organization is described in sec_501 and is providing credit_counseling_services as a substantial purpose it may be exempted from tax only if its aggregate revenues from payments by creditors of consumers of the organization attributable to debt_management_plan_services do not exceed a specified percentage of total revenues sec_501 defines for purposes of sec_501 the term credit_counseling_services to mean i the providing of educational information to the general_public on budgeting personal finance financial literacy saving and spending practices and the sound use of consumer credit ii the assisting of individuals and families with financial problems by providing them with counseling or iii a combination of the activities described above sec_1_501_c_3_-1 of the income_tax regulations regulations provides that in order to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of such exempt purposes specified in letter cg catalog number 47630w sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations provides that an applicant organization is not organized or operated exclusively for one or more of the purposes specified in subdivision i of this subparagraph unless it serves a public rather than a private interest thus to meet the requirement of this subdivision it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 of the regulations provides that the term charitable is used in sec_501 in its generally accepted legal sense and includes the relief of the poor and distressed or of the underprivileged sec_1_501_c_3_-1 of the regulations provides that the term educational as used in sec_501 of the code relates to a the instruction or training of the individual for the purpose of improving or developing his capabilities or b the instruction of the public on subjects useful to the individual and beneficial to the community in revrul_69_441 1969_2_cb_115 the service found that a nonprofit organization formed to help reduce personal bankruptcy by informing the public on personal money management and aiding low-income individuals and families with financial problems was exempt under sec_501 of the code its board_of directors was comprised of representatives from religious organizations civic groups labor unions business groups and educational institutions the organization provided information to the public on budgeting buying practices and the sound use of consumer credit through the use of films speakers and publications it aided low-income individuals and families who have financial problems by providing them with individual counseling and if necessary by establishing budget plans under the budget plan the debtor voluntarily made fixed payments to the organization holding the funds in a_trust account and disbursing the funds on a partial payment basis to the creditors the organization did not charge fees for counseling services or proration services the debtor received full credit against his debts for all amounts paid the organization did not make loans to debtors or negotiate loans on their behalf finally the organization relied upon contributions primarily from the creditors participating in the organization's budget plans for its support letter cg catalog number 47630w the service found that by aiding low-income individuals and families who have financial problems and by providing without charge counseling and a means for the orderly discharge_of_indebtedness the organization was relieving the poor and distressed moreover by providing the public with information on budgeting buying practices and the sound use of consumer credit the organization was instructing the public on subjects useful to the individual and beneficial to the community thus the organization was exempt from federal_income_tax under sec_501 of the code the service compared this holding with the holding of revrul_65_299 which holds that a nonprofit organization formed to advise counsel and assist individuals in solving _ their financial difficulties by budgeting their income and expenses and effecting an orderly program for the payment of their obligations qualifies for exemption from federal_income_tax under sec_501 of the code rather than under sec_501 outside the context of credit counseling individual counseling has in a number of instances been held to be a tax exempt charitable activity revrul_78_99 1978_1_cb_152 free individual and group counseling of widows revrul_76_205 1976_1_cb_154 free counseling and english instruction for immigrants revrul_73_569 1973_2_cb_178 free counseling to pregnant women revrul_70_590 1970_2_cb_116 clinic to help users of mind-altering drugs revrul_70_640 1970_2_cb_117 free marriage counseling revrul_68_71 c b career planning education through free vocational counseling and publications sold at a nominal charge overwhelmingly the counseling activities described in these rulings were provided free and the organizations were supported by contributions from the public revproc_86_43 1986_2_cb_729 describes the methodology test the internal_revenue_service uses to determine when the advocacy of a particular viewpoint or position is educational under sec_501 of the code and c -1 d of the regulations the revenue_procedure states that the focus of sec_1 c - d is on the method the organization uses to communicate to others not the content of its communication the method of communication is not educational if it fails to provide a development from the relevant facts that would materially aid a listener or reader in a learning process one factor indicating the method is not educational is as follows t he approach used in the organization's presentations is not aimed at developing an understanding on the part of the intended audience or readership because it does not consider their background or training in the subject matter the remaining factors relate specifically to advocacy organizations and the full and fair exposition part of the regulation in 326_us_279 66_sct_112 90_led_67 the supreme court held that the presence of a single letter cg catalog number 47630w nonexempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes its primary purpose was not charitable educational or scientific but rather in 70_tc_352 the court found that a corporation formed to provide consulting services did not satisfy the operational_test under sec_501 of the code because its activities constituted the conduct_of_a_trade_or_business that is ordinarily carried on by commercial ventures organized for profit commercial in addition the court found that the organization's financing did not resemble that of the typical sec_501 organizations it had not solicited nor had it received voluntary contributions from the public its only source_of_income was from fees from services and those fees were set high enough to recoup all projected costs and to produce a profit moreover it did not appear that the corporation ever planned to charge a fee less than cost and finally the corporation did not limit its clientele to organizations that were sec_501 exempt_organizations in consumer credit counseling service of alabama inc v united_states u s t c d d c the court held that an organization that provided free information on budgeting buying practices and the sound use of consumer credit qualified for exemption from income_tax because its activities were charitable and educational the consumer credit counseling service of alabama is an umbrella organization made up of numerous credit counseling service agencies these agencies provided information to the general_public through the use of speakers films and publications on the subjects of budgeting buying practices and the sound use of consumer credit they also provided counseling on budgeting and the appropriate use of consumer credit to debt-distressed individuals and families they did not limit these services to low-income individuals and families but they did provide such services free of charge as an adjunct to the counseling function they offered a debt management plan approximately percent of a professional counselor's time was applied to the debt management plan as opposed to education the agencies charged a nominal fee of up to dollar_figure per month for the debt management plan this fee was waived in instances when payment of the fee would work a financial hardship the professional counselors employed by the organizations spent about percent of their time in activities such as information dissemination and counseling assistance rather than those connected with the debt management programs the primary sources of revenue for these organizations were provided by government and private_foundation grants contributions and assistance from labor agencies and united way an incidental amount of their revenue was from service fees thus the court concluded that each of the plaintiff consumer credit counseling agencies was an organization letter cg catalog number 47630w described in sec_501 as a charitable and educational_organization see also credit counseling centers of oklahoma inc v united_states u s tax cas d d c in which the facts were virtually identical and the law was identical to those in consumer credit counseling service of alabama inc v united_states discussed immediately above in easter house v u s cl_ct affd 846_f2d_78 fed cir cert_denied 488_us_907 109_sct_257 102_led_246 the court found an organization that operated an adoption agency was not exempt under sec_501 of the code because a substantial purpose of the agency was a nonexempt commercial purpose the court concluded that the organization did not qualify for exemption under sec_501 because its primary activity was placing children for adoption in a manner indistinguishable from that of a commercial adoption agency the court rejected the organization's argument that the adoption services merely complemented the health related_services to unwed mothers and their children rather the court found that the health-related services were merely incident to the organization's operation of an adoption service which in and of itself did not serve an exempt_purpose the organization's sole source of support was the fees it charged adoptive parents rather than contributions from the public the court also found that the organization competed with for-profit adoption agencies engaged in substantial advertising and accumulated substantial profits accordingly the court found that the business_purpose and not the advancement of educational and charitable activities purpose of plaintiff's adoption service is its primary goal and held that the organization was not operated exclusively for purposes described in sec_501 easter house cl_ct pincite in 950_f2d_365 the court_of_appeals upheld a tax_court decision that an organization operating restaurants and health food stores in a manner consistent with the doctrines of the seventh day adventist church did not qualify for exemption under sec_501 of the code because the organization was operated for a substantial nonexempt commercial purpose organization's activities were presumptively commercial because the organization was in competition with other restaurants engaged in marketing and generally operated in a manner similar to commercial businesses the court found that the in 283_fsupp2d_58 d d c the court relied on the commerciality doctrine in applying the operational_test because of the commercial manner in which this organization conducted its activities the court found that it was operated for a non-exempt commercial purpose rather than for a tax exempt_purpose as the court stated among the major factors courts have considered in assessing commerciality are competition with for profit commercial entities extent letter cg catalog number 47630w and degree of below cost services provided pricing policies and reasonableness of financial reserves additional factors include inter alia whether the organization uses commercial promotional methods eg advertising and the extent to which the organization receives charitable donations in solution plus inc v commissioner tcmemo_2008_21 the tax_court held that a credit_counseling_organization was not exempt under sec_501 because it was not organized and operated exclusively for educational or charitable purposes and impermissibly served private interests the organization was formed by an individual with experience selling debt management plans the founder and his spouse were the only member's of the organization's board_of directors the organization did not have any meaningful educational program or materials for providing to people who contacted the organization and its financial education seminars for students constituted an insignificant part of the organization’s overall activities the court held that the organization's purposes were not educational because its activities are primarily structured to market determine eligibility for and enroll its purposes are not to inform consumers about understanding individuals in dmps _ the cause of and devising personal solutions to consumers’ financial problems or to consider the particular knowledge of individual callers about managing their personal finances the tax_court also held that the organization's purposes were not charitable because its potential customers are not members of a charitable_class that are benefited in a 'non-select manner meet the criteria of the participating creditors because they will be turned away unless they the tax_court further held the organization would operate for the private interests of its founder because the founder and spouse were the only directors the founder was the only officer and employee and his compensation was based in part on the organization’s dmp sales activity levels the organization was a family-controlled business that he personally would run for financial gain using his past professional experience marketing dmps and managing a dmp call center the court further held that the organization's principal activity of providing dmp services which were only provided if approved by a caller’s creditors furthered the benefit of private interests finally the tax_court held that the facts in credit_counseling_services of alabama v united_states u s t c d d c stand in stark contrast because the sale of dmps is the primary reason for solution plus's existence and its charitable and educational_purposes are at best minimal letter cg catalog number 47630w application of law sec_501 of the code sets forth two main tests for an organization to be recognized as exempt an organization must be both organized and operated exclusively for purposes described in sec_501 sec_1_501_c_3_-1 although you satisfy the organizational_test you do not meet the operational_test operational_test to satisfy the c operational_test an organization must establish that it is operated exclusively for one or more exempt purposes sec_1_501_c_3_-1 of the regulations you failed to establish that you are operated exclusively for one or more exempt purposes your activities are not educational you are distinguishable from the organizations in consumer credit counseling service of alabama supra and revrul_69_441 by the methodology you use to conduct your counseling activities you stated that you have not held any seminars clinics or workshops to date because the banks were not available to attend the foreclosure clinics seminars when held will be comprised of a power point presentation by b and no materials will be distributed the only activity that you currently conduct is the provision of foreclosure counseling and the processing of loan modifications the intake and information portion constitute approximately of your time while the actual modification process constitutes approximately of your time you typically meet with clients only once for about minutes before recommending a particular approach if the mortgage is curable you have clients complete an intake form as well as an income and expense worksheet a written budget analysis is provided to all clients however unlike the organizations in consumer credit counseling service of alabama supra and revrul_69_441 supra you do not offer counseling sessions that are structured primarily to improve your clients’ understanding of their financial problems or their skills in solving them you provided no evidence that your counselor does anything other than sit down with your clients to fill out the information that is needed to submit a statement of their financial condition to the lender communicating with a homeowner to fill out a financial worksheet and an intake sheet is not an educational activity because the communication does not provide a development from the relevant facts that would materially aid a listener or reader in a learning process revproc_86_43 supra you have not held any seminars workshops or clinics to date your counseling sessions are used to solicit the information required to submit a statement of financial condition to the lender in an effort to obtain a loan modification finally of your time is spent on the negotiation process with the lender therefore you failed to letter cg catalog number 47630w establish that your interactions with clients provide instruction or training useful to the individual and beneficial to the community within the meaning of sec_1 c - d i of the regulations you do not operate a substantive on-going educational program you do not dedicate any revenue to activities involving educational programs you do not allocate any expenses to training employees like the organization in solution plus supra you did not provide evidence that you help clients develop an understanding of the cause of their financial problems or a plan to address their financial problems you provided no evidence that you intend to establish long-term counseling relationships with your clients thus your activities are not educational within the meaning of sec_501 your activities are not charitable all of your time and resources are devoted to providing financial services for a fee to individuals who are not poor distressed or underpriveleged this is evidenced by the fact that your services are open to the general_public and are not restricted based upon income or any other charitable criteria this service does not provide relief to the poor and distressed or underpriveleged within the meaning of sec_1_501_c_3_-1 of the regulations or serve any other purpose recognized as charitable the foreclosure counseling services you provide to individuals do not further charitable purposes you represent that everyone is eligible for a review of their financial condition while you do target your services to individuals in the d community ethnicity is not the sole factor therefore your services are not directed exclusively to the poor distressed or underpriveleged accordingly you are unlike the organizations described in consumer credit counseling service of alabama supra and revrul_69_441 supra which aided low-income individuals and families who have financial problems thereby relieving the poor and distressed unlike the organizations in consumer credit counseling service of alabama supra and revrul_69_441 supra you charge fees for the majority of your services p rimarily providing services for a fee ordinarily does not further charitable purposes solution plus supra thus you failed to establish that your activities are charitable within the meaning of sec_501 of the code you have a substantial nonexempt commercial purpose the courts have developed guidelines intended to help discern whether an organization has a substantial nonexempt commercial purpose see eg b s w group supra easter house supra airlie supra living faith supra generally the factors proffered letter cg catalog number 47630w by courts focus on the nature of the activities and how an organization conducts its business to provide mortgage modification negotiation assistance these fees do your only activity consists of providing consulting services to individuals for a fee you charge dollar_figure not entitle your clients to any educational programs or services your fee is based upon the amount that hud reimburses housing counseling agencies for loss mitigation services adopting a fee structure that is based upon the amount that you can be reimbursed by a third party demonstrates that you are operating like a commercial organization rather than a charitable or educational_organization seeking to serve the public although you have adopted a fee waiver policy of your clients have paid your fee thus similar to the organization in easter house supra the profit-making fee structure of your consulting services overshadows any of your other purposes your finance structure further demonstrates that you operate for a substantial nonexempt commercial purpose you indicated that you will fundraise and solicit government grants however you have not received any government grants and you do not have a substantive plan to solicit grants in the future there is also no evidence that you have received contributions or gifts from disinterested members of the public accordingly you are unlike the organizations described in consumer credit counseling service of alabama supra that received the bulk of their support from government and private_foundation grants contributions and assistance from labor agencies and the united way only an incidental amount of their revenue was from fees your operations are financed entirely by revenue earned from selling services to lenders real_estate investors and homeowners and fees received from lenders for resolving loans without foreclosure receiving support primarily from consulting fees is indicative of a nonexempt purpose easter house supra like the organizations in easter house supra airlie supra and living faith supra you are in direct competition with commercial businesses because you conduct activities generally conducted for a profit accordingly your commercial activities evidence a substantial nonexempt commercial purpose the activities you identify as educational are merely incidental to your business of providing foreclosure consulting services for a fee thus more than an insubstantial part of your activities are in furtherance of a nonexempt purpose in contravention of sec_1_501_c_3_-1 of the regulations therefore you are not operated for an exempt_purpose private benefit an organization is not organized or operated exclusively for exempt purposes unless it serves a public rather than a private interest see sec_1_501_c_3_-1 of the regulations your financial assistance to homeowners in refinancing their mortgages letter cg catalog number 47630w directly benefits the homeowner by performing a service that they would otherwise have to provide themselves therefore you have not demonstrated that your operations serve a public rather than a private interest as required by sec_1_501_c_3_-1 sec_501 of the code an organization that provides educational information on financial topics or financial counseling to homeowners who are at risk of foreclosure is providing credit_counseling_services within the meaning of sec_501 of the code thus even if you had established that you engage in such activities as a substantial purpose to be exempt from taxation you must in addition to complying with the requirements of sec_501 comply with the provisions of sec_501 you do comply with one provision of sec_501 of the code an exempt credit_counseling_organization must establish and implement a fee policy which requires that any fees charged to a consumer for services are reasonable and allows for the waiver of fees if the consumer is unable to pay sec_501 you charge a fee of x dollars for a successful loan modification you have adopted a fee waiver policy for those clients unable to pay the x dollar fee you do not comply with other provisions of sec_501 of the code you do not provide credit_counseling_services tailored to the specific needs and circumstances of consumers sec_501 you do not provide educational information to the public on budgeting personal finance financial literacy saving and spending practices and the sound use of credit nor do you assist individuals and families with financial problems by providing them with counseling sec_501 you have provided no educational seminars or workshops to the general_public and no educational materials are distributed to your clients receiving mortgage mitigation services you spend sessions with clients in addition you also fail to meet the requirements of sec_501 and iii which generally specify the percent of voting power that is allowed to be vested in financially interested persons you have four board members one of whom will be compensated as an employee therefore you do not meet the requirements under sec_501 of your time negotiating with lenders and only on your counseling therefore had you established that you otherwise met the requirements of sec_501 your failure to satisfy the requirements of sec_501 would prevent you from being exempt from taxation under sec_501 letter cg catalog number 47630w applicant’s protest you assert that you meet the operational_test for exemption under sec_501 of the code for several reasons you have held two seminars workshops since your formation you will pursue future seminars workshops but will need to streamline your schedule with partners and stakeholders such as banks your target audience is mainly low income and underserved minorities you intend to charge fees consistent with hud guidelines you indicated you are constrained by the lack of your sec_501 approval your loan modification activity is only in support of your home ownership preservation program in conjunction with the government's home affordable modification program hamp program's of g and other similar programs furthermore your educational activities are the same as the hamp program you stated that for homeless counseling and default counseling you are not going to charge any fees which is consistent with hud guidelines in addition you will not solicit membership fees regarding private benefit you stated that your default counseling and loss mitigation is consistent with hamp and programs of g therefore they are not inconsistent with public policy or sec_1_501_c_3_-1 finally regarding sec_501 you intend to provide credit_counseling_services and educational information consistent with sec_501 also the board member related to b will no longer serve as a board member and you plan to appoint two more board members service response to applicant's protest even though you claim to have held two seminars you did not provide any detail on the in addition even if nature of the seminars content presenters audience location etc you had provided details the fact that two seminars were held has little bearing of your total time because your seminar activity consists of no more than no additional information was submitted regarding your loan modification service to support your contention that it is educational the fact that you utilize educational materials regarding a government program during your intake process does not negate the fact that educational in addition you charge a fee for the service which is one of the indicia of a commercial activity absent other sec_501 purposes regardless of whether or not hud permits fee to be charged of the activity consists of the modification process which is not your protest stated that your fees are consistent with hud guidelines and therefore are valid you then stated that you are not going to charge fees for default counseling you did not explain what you consider to be default counseling nor did you state that you will letter cg catalog number 47630w no longer charge the fees permitted by hud you currently charge for loss mitigation services you will not charge membership fees however the fact that you do not charge fees for some services does not overcome the fact that you do charge fees for most all of your services by the same token the fact that your fees are consistent with hud guidelines does not overcome other factors of commerciality and private benefit the provision of loan modification services is not an inherently charitable activity you do not meet the requirements under sec_501 because you fail to meet the requirements of sec_501 and iii which generally specify the percent of voting power that is allowed to be vested in financially interested persons even though b resigned from the board b is still related to a board member and indirectly will provide a financial benefit to a voting board member you currently have board members you provided no documentation about the appointment of any new board members as such one out of three voting board members has a financial interest you also have not clearly finalized your intended fee structure so we are unable to document your compliance with the fee provisions of sec_501 the basis for this proposed denial remains unchanged you do not meet the operational_test under sec_501 because you are not operated exclusively for sec_501 purposes you are operated for a substantial non-exempt commercial purpose furthermore you do not meet the requirements under sec_501 as previously stated conclusion based on the facts and information provided you are not operated exclusively for exempt purposes because you are not educating your clients nor do you provide your services to the poor distressed or underpriveleged you are organized and operated for commercial purposes any public purposes for which you may operate are only incidental to this primary nonexempt purpose you have not demonstrated that you do not allow your net_earnings to inure to private individuals you do not serve a public rather than a private interest therefore you are not described in sec_501 even if you were operated exclusively for exempt purposes decribed under sec_501 of the code you do not meet the requirements described under sec_501 - accordingly you do not qualify for exemption as an organization described in sec_501 of the code and you must file federal_income_tax returns contributions to you are not deductible under sec_170 you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning letter cg catalog number 47630w you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues types of information that should be included in your appeal can be found on page of publication these items include n o r the organization’s name address and employer_identification_number a statement that the organization wants to appeal the determination the date and symbols on the determination_letter a statement of facts supporting the organization’s position in any contested factual issue a statement outlining the law or other authority the organization is relying on and a statement as to whether a hearing is desired the statement of facts item must be declared true under penalties of perjury this may be done by adding to the appeal the following signed declaration under penalties of perjury declare that have examined the statement of facts presented in this appeal and in any accompanying schedules and statements and to the best of my knowledge and belief they are true correct and complete your appeal will be considered incomplete without this statement if an organization’s representative submits the appeal a substitute declaration must be included stating that the representative prepared the appeal and accompanying documents and whether the representative knows personally that the statements of facts contained in the appeal and accompanying documents are true and correct an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process if you want representation during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure letter cg catalog number 47630w to appeal as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if we do not hear from you within days we will issue a final adverse if you do not intend to protest this determination you do not need to take any further action determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to the applicable address mail to deliver to internal_revenue_service eo determinations quality assurance p o box room cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you may fax your statement using the fax number shown in the heading of this letter you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely holly o paz director exempt_organizations rulings agreements enclosure publication letter cg catalog number 47630w
